        Case 3:19-cr-01850-AJB Document 5 Filed 05/09/19 PageID.24 Page 1 of 3




 1 ROBERT S. BREWER, JR.
     United States Attorney
 2 SHANE P. HARRIGAN
     Assistant United States Attorney
 3 California State Bar No. 115757
     United States Attorney’s Office
 4 880 Front Street, Room 6293
     San Diego, California 92101-8893
 5 Telephone: (619) 546-7081
     Email: Shane.Harrigan @usdoj.gov
 6
     Attorneys for Plaintiff
 7 UNITED STATES OF AMERICA

 8
 9                              UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11    UNITED STATES OF AMERICA,                     Case No.: 19MJ1900-KSC
12                 Plaintiff,
13          v.                                      NOTICE OF APPEARANCE
14    JOHN N. EARNEST,
15                 Defendant.
16

17         TO THE CLERK OF COURT AND ALL PARTIES OF RECORD
18         I, the undersigned attorney, enter my appearance as lead counsel for the United
19 States in the above-captioned case. I certify that I am admitted to practice in this court

20 or authorized to practice under CivLR 83.3.c.3-4.

21         The following government attorneys (who are admitted to practice in this court
22 or authorized to practice under CivLR 83.3.c.3-4) are also associated with this case,

23 should be listed as lead counsel for CM/ECF purposes, and should receive all Notices

24 of Electronic Filings relating to activity in this case:

25                Name
26

27         Effective this date, the following attorneys are no longer associated with this case
28 and should not receive any further Notices of Electronic Filings relating to activity in
       Case 3:19-cr-01850-AJB Document 5 Filed 05/09/19 PageID.25 Page 2 of 3



 1 this case (if the generic “U.S. Attorney CR” is still listed as active in this case in

 2 CM/ECF, please terminate this association):

 3              Name
 4              None.
 5

 6        Please feel free to call me if you have any questions about this notice.
 7        DATED: May 9, 2019.
 8                                         Respectfully submitted,
 9                                         Robert S. Brewer, Jr.
                                           United States Attorney
10
                                           s/ SHANE P. HARRIGAN
11                                         SHANE P. HARRIGAN
                                           Assistant U.S. Attorney
12                                         Attorneys for Plaintiff
                                           United States of America
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                               2
        Case 3:19-cr-01850-AJB Document 5 Filed 05/09/19 PageID.26 Page 3 of 3



 1                             UNITED STATES DISTRICT COURT
 2                        SOUTHERN DISTRICT OF CALIFORNIA
 3   UNITED STATES OF AMERICA,                     Case No.: 19MJ1900-KSC
 4                Plaintiff,
 5          v.                                     CERTIFICATE OF SERVICE
 6   JOHN T. EARNEST,
 7                Defendant.
 8

 9

10         I, the undersigned declare under penalty of perjury, that I am over the age
11 eighteen years and I am not a party to the above-entitled action; that I served the

12 following document: Notice of Appearance, in the following manner: by electronically

13 filing with the U.S. District Court for the Southern District of California using its ECF

14 System.

15         Dated: May 9, 2019.
16
                                           Robert S. Brewer, Jr.
17                                         United States Attorney
18                                         s/ SHANE P. HARRIGAN
                                           SHANE P. HARRIGAN
19                                         Assistant U.S. Attorney
                                           Attorneys for Plaintiff
20                                         United States of America
21

22

23

24

25

26

27

28

                                               3
